J-A18033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MICHAEL CHEATOM                          :
                                          :
                    Appellant             :   No. 1851 WDA 2019

     Appeal from the Judgment of Sentence Entered November 26, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0008523-2018


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.

DISSENTING STATEMENT BY MUSMANNO, J.:FILED: DECEMBER 15, 2021

      I respectfully dissent from the Majority’s conclusion that the nature of

the chalky pill bottle and the notebook were “readily apparent” to Sergeant

Gault. Rather, I would reverse the suppression court’s ruling and remand for

further proceedings absent that evidence and all evidence obtained as a result

of fruit of the poisonous tree.

      Initially, the Majority concludes that “nothing in the record establishes

the order in which Sergeant Gault observed each item and when he concluded

that the notebook related to controlled substances.” See Majority at 7. I

respectfully disagree.   Both our Supreme Court, and this Court, have

previously determined that pill bottles themselves are not contraband. See

Commonwealth v. Stevenson, 744 A.2d 1261, 1266-67 (Pa. 2000); see

also Commonwealth v. Hudson, 92 A.3d 1235, 1242 (Pa. Super. 2014)
J-A18033-21


(abrogated on other grounds) (wherein this Court concluded that a police

officer could not seize pill bottles in plain view, despite partially removed

labels, because the Officer testified that it was not immediately apparent that

the pill bottles contained illegal drugs; he did not know what the pill bottles

contained; and he had to call Poison Control to determine that the drugs were

illegal narcotics).

        In my view, the uncontradicted testimony of Sergeant Gault reveals that

he opened the chalky pill bottle prior to making his conclusions about the owe

sheet. At the suppression hearing, Sergeant Gault testified that he viewed

two pill bottles, one containing rubber bands and the other having a chalky

coating that he could not see through.            See N.T. (Suppression Hearing),

3/25/19, at 16-17, 25.         After viewing these pill bottles, Sergeant Gault

testified that he opened the chalky pill bottle and viewed multiple differently

colored pills. See id. at 17-18, 25. Sergeant Gault also testified that there

was an open notebook near the two pill bottles. See id. at 18, 29. Sergeant

Gault    specifically   testified   that,   based   upon   the   “totality   of   the

circumstances of everything that I saw that night led me to conclude

that[] it was probably an owe sheet or a ledger or some sort related

to drugs.” See id. at 30 (emphasis added). Furthermore, Sergeant Gault

testified that, despite his years of narcotics experience, he had never seen a

chalky pill bottle like the one in this case. See N.T. (Suppression Hearing),

3/25/19, at 26-27. Sergeant Gault further testified that he was unable to


                                            -2-
J-A18033-21


determine what the chalky pill bottle contained prior to opening it. See id. at

17, 25 (wherein Sergeant Gault testified that he could see that the pill bottle

contained pills, but he could not identify the kind of pills).

      Thus, Sergeant Gault’s uncontradicted testimony clearly established

that the contents of the chalky pill bottle were not readily apparent to

Sergeant Gault, and that Sergeant Gault made no conclusions regarding the

owe sheet until after he had opened the chalky pill bottle and viewed its

contents. See Stevenson, supra; Hudson, supra. Consequently, Sergeant

Gault’s search of the chalky pill bottle was unsupported by probable cause,

and his conclusion, as well as the subsequently obtained search warrant,

regarding the owe sheet, constituted fruit of the poisonous tree.         See

Stevenson, supra; Hudson, supra.

      Moreover, the record reflects that Sergeant Gault was at Cheatom’s

residence in response to a burglary call. See N.T. (Suppression Hearing),

3/25/19, at 5-6. Upon arrival, Sergeant Gault received express permission to

enter Cheatom’s home to search for burglars. Id. Based upon the facts of

this case, and the limited scope of consent to search Cheatom’s residence, I

cannot conclude that Cheatom’s consent to search extended to Sergeant

Gault’s warrantless search of the chalky pill bottle. See Commonwealth v.

Valdivia, 195 A.3d 855, 862 (Pa. 2018) (stating that “[i]f consent is given

voluntarily, the ensuing search must be conducted within the scope of that




                                       -3-
J-A18033-21


consent[, and t]he standard for measuring the scope of an individual’s consent

is one of [‘]objective reasonableness[’]) (emphasis added).

      Accordingly, I respectfully dissent from the Majority that the nature of

the chalky pill bottle and the notebook were readily apparent to Sergeant

Gault.   On this basis, I would reverse the suppression court’s ruling and

remand for further proceedings, absent all evidence acquired from Sergeant

Gault’s unlawful search and seizure, as well as the subsequent warrant which

led to the discovery of the firearm.




                                       -4-